Exhibit 10.6

AIRCRAFT SECURITY AGREEMENT

THIS AIRCRAFT SECURITY AGREEMENT (this “Agreement”) is entered into as of
October 21, 2009 among OMEGA PROTEIN CORPORATION, a Nevada corporation (the
“Company”), OMEGA PROTEIN, INC., a Virginia corporation (“OPI” and, together
with the Company, the “Borrowers” and each a “Borrower”), together with the
other parties identified as “Obligors” on the signature page hereto and such
other parties that may become Obligors hereunder after the date hereof (together
with the Borrowers, individually an “Obligor”, and collectively the “Obligors”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (the
“Lender”).

R E C I T A L S :

A. Pursuant to that certain Loan Agreement dated as of the date hereof (as
amended, modified, extended, renewed or replaced from time to time, the “Loan
Agreement”, the form of which, without Schedules or Exhibits, is attached as
Exhibit A hereto for definitional purposes only and incorporated herein by
reference) among the Borrowers and Lender has agreed to make loans, issue
letters of credit and make other financial accommodations upon the terms and
subject to the conditions set forth therein; and

B. This Agreement is required by the terms of the Loan Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Section 1.

(a) Defined Terms. The following terms used herein shall have the meanings set
forth below:

“Aircraft” means and includes (a) the Airframe, (b) the Engines, and (c) any and
all manuals, logbooks, flight records, maintenance records, and other historical
information or records of each Obligor relating to (a) or (b).

“Airframe” means and includes that certain airframe identified on Exhibit B
attached hereto and incorporated herein by reference, together with any and all
parts, appliances, components, instruments, accessories, accessions,
attachments, equipment, or avionics (including, without limitation, radio,
radar, navigation systems, or other electronic equipment but excluding Engines
or engines installed thereon) installed in, attached to, appurtenant to, or
delivered with or in respect of such Airframe.

“Collateral” has the meaning provided in Section 2 of this Agreement.

“Cape Town Treaty” has the meaning provided in 49 U.S.C. § 44113(1).



--------------------------------------------------------------------------------

“Engine” means and includes those certain aircraft engines installed on an
Airframe together with any and all parts, appliances, components, accessories,
accessions, attachments or equipment installed on, appurtenant to, or delivered
with or in respect of such Engines.

“Event of Default” means the failure of any Obligor to comply with the terms of
this Agreement or any Event of Default as defined in the Loan Agreement.

“International Registry” has the meaning provided in 49 U.S.C. § 44113(3).

“Secured Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Obligor arising under or in respect of
the Loan Agreement or otherwise with respect to any loan or letter of credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Obligor or any affiliate thereof of any proceeding under the United States
Bankruptcy Code or other applicable debtor relief laws naming such person or
entity as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any interest rate, commodity, currency hedging or swap
transaction between any Obligor and any Lender or affiliate of a Lender that is
permitted by the terms of the Loan Agreement and (b) all obligations under any
Treasury Management Services between any Obligor and any Lender or affiliate of
a Lender.

“Treasury Management Services” means any agreements or amounts owed for the
provision of treasury or cash management services, including deposit accounts,
funds transfer, automated clearinghouse, zero balance accounts, returned check,
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

(b) Terms Defined in the Loan Agreement. All other terms used herein which are
defined in the Loan Agreement shall have the same meaning herein unless the
context otherwise requires. Such terms include, without limitation, “Closing
Date”, “Loan Documents”, and “Loan Party”

Section 2. Grant of Security Interest. To secure the payment of the Secured
Obligations, however created, arising or evidenced, whether direct or indirect,
absolute or contingent, now existing or hereafter acquired, and future advances,
and all costs and expenses incurred by the Lender to obtain, preserve, perfect
and enforce the security interest granted herein and to maintain, preserve and
collect the property subject to the security interest, each Obligor hereby
grants to the Lender a continuing first priority security interest in and lien
upon the following described property, whether now owned or hereafter acquired
(collectively, the “Collateral”): (i) the Aircraft (including, without
limitation, the Airframe and the Engines); (ii) all right, title, and interest
of each Obligor in and to any purchase agreement, rental agreement, charter
agreement, or other agreement(s) respecting the Aircraft and/or any of the
Engines, including, but not limited to, Obligor’s right to receive, either
directly or indirectly, from any party or person, any rents or other payments
due under such agreement(s); (iii) the propellers (if any), appliances, and
spare parts identified and/or described by type and location on Exhibit B
hereto; (iv) any and all substitutions, replacements, and proceeds of any of the
foregoing items, including, but not limited to, proceeds of insurance covering
the Airframe, the

 

2



--------------------------------------------------------------------------------

Engines, and or any other portion of the Collateral, and any and all accounts,
general intangibles, contract rights, inventory, equipment, money, drafts,
instruments, deposit accounts, or other tangible or intangible property of each
Obligor resulting from the sale (authorized or unauthorized) or other
disposition of the Collateral, or any portion thereof, and the proceeds thereof,
and (v) all proceeds of the foregoing.

Section 3. Obligors’ Warranty of Title. Except for the security interest granted
under this Agreement, each Obligor warrants that such Obligor is (or, to the
extent that the Collateral is to be acquired hereafter, will be) the owner of
the Collateral free from any prior security interest, lien or encumbrance. Each
Obligor will defend the Collateral against all claims and demands of all persons
or entities claiming any interest therein.

Section 4. International Registry. Each Obligor warrants that none of the
Aircraft are capable of transporting eight (8) or more persons (including crew),
or goods in excess of 2750 kilograms and that each Engine has less than 550
rated takeoff shaft horsepower or the equivalent of such horsepower.

Section 5. Obligors Will Execute and Deliver Documents. Each Obligor will, at
the Lender’s written request, furnish the Lender such information and execute
and deliver to the Lender such documents and do all such acts and things as
Lender may reasonably request and as are necessary or appropriate to assist the
Lender in establishing and maintaining a valid security interest in the
Collateral and to assure that the Collateral is properly titled and registered
and the security interest perfected to the Lender’s satisfaction. The Obligors
will pay the cost of filing all appropriate documents in all public offices
where the Lender deems such filings to be necessary or desirable. The Obligors
will and, as applicable, hereby authorize the Lender to: (a) record, register
and file the security interest under this Agreement, each and every supplement
hereto, and such notices, financing statements, registrations and other
instruments as may from time to time be requested by the Lender with the
appropriate agencies, if any, in the United States of America (including the
filing of UCC-1 financing statements in the United States of America) and with
the International Registry established under the Cape Town Treaty as adopted by
the United States of America, as the Lender may reasonably require in its sole
and absolute discretion to perfect, maintain perfected or further protect the
Lender’s security interest in the Aircraft and the other items of the
Collateral, the value or priority thereof, and the rights and remedies of the
Lender hereunder, such recordation, registration and filing to be in form and
substance acceptable to the Lender; (b) furnish evidence of every such
recording, registering and filing; and (c) execute and deliver or perform, or
cause to be executed and delivered or performed, such further and other
instruments reasonably requested by the Lender as are required to carry out the
intent and purpose of this Agreement and to subject the Collateral to the lien
created or intended to be created by this Agreement, including (i) any and all
acts and things which may be reasonably requested by the Lender with respect to
the terms of the Convention on the International Recognition of Rights in
Aircraft signed at Geneva, Switzerland on June 19, 1948 and the laws and
regulations of the United States of America, including the Cape Town Treaty, to
perfect and preserve the rights of the Lender hereunder, and (ii) defending the
title of the Obligors to the Collateral and any and all parts thereof, by means
of negotiation and, if necessary, appropriate legal proceedings, against every
party claiming the same through or under the Obligors or otherwise.

 

3



--------------------------------------------------------------------------------

Section 6. Power of Attorney. Each Obligor hereby irrevocably appoints the
Lender as its attorney-in-fact and agent with full power of substitution and
resubstitution for it and in its name (which power shall be exercisable only
during the existence of an Event of Default) and coupled with an interest in the
Collateral to endorse the name of such Obligor on any checks or other
instruments or evidences of payment or other documents in connection with or
pertaining to the Collateral that may come into the possession of the Lender; to
compromise, prosecute or defend any action, claim or proceeding concerning the
Collateral provided that the Lender has given notice of same to such Obligor; to
do any and all acts which such Obligor is obligated hereby to do with respect to
the Collateral; to exercise such rights as such Obligor might exercise with
respect to the Collateral; to give notice of the Lender’s security interest in
and to collect the Collateral and any proceeds thereof, and to execute and file
in such Obligor’s name any financing statements, continuation statements, and
amendments thereto required to perfect, maintain perfected or further perfect
the Lender’s security interest in the Collateral granted hereunder, for the
purposes of protecting and preserving the Collateral and the Lender’s rights
hereunder and therein, as and to the extent otherwise provided herein; and to do
and perform each and every act necessary and property to carry out the purposes
contemplated in this Agreement, as such Obligor might or could do, if personally
present, and such Obligor hereby ratifies and approves all that the Lender shall
do or cause to be done by virtue hereof.

Section 7. Operation, Maintenance and Repair. The Obligors shall operate,
maintain and repair the Collateral and retain actual control and possession
thereof in accordance with the following provisions:

(a) The Obligors shall have complete use of the Collateral until an Event of
Default, and the Obligors shall use, operate, maintain and store the Collateral,
or any part hereof, properly, carefully and in compliance with all applicable
statutes, ordinances, regulations, policies of insurance and manufacturer’s
recommendations, including the recommendations or requirements set forth in
manufacturer’s operating and maintenance manuals.

(b) The Obligors agree that the Collateral will be operated only by duly
certified and qualified pilots and shall be based within the geographical
boundaries of the United States of America.

(c) The Obligors shall be responsible for and pay for all expenses of owning and
operating the Collateral, including, but not limited to, storage, fuel,
lubricants, service, inspections, overhauls, replacements, maintenance and
repairs, all in compliance with the manufacturer’s operating and maintenance
manuals and with Federal Aviation Administration rules and regulations. The
Obligors shall properly maintain all records pertaining to the maintenance and
operation of the Collateral.

Section 8. Insurance. The Obligors will, at their own expense, keep the
Collateral insured at all times against loss, damage, theft and such other
casualties as the Lender may reasonably require (including hull insurance) in
such amounts, under such forms of policies, upon such terms, for such periods
and with such companies or underwriters as the Lender may (but has no obligation
to) approve. Such insurance policies shall name the Lender as additional insured
on liability coverage and as loss payee on all-risk coverage. Losses or refunds
in all cases shall be payable to the Lender and the Obligors as their interests
may appear. In no event

 

4



--------------------------------------------------------------------------------

shall the amount of such physical damage insurance be less than the greater of
the full replacement value or the fair market value of the Aircraft. All
policies of insurance shall provide for at least thirty (30) days’ prior written
notice of cancellation to the Lender, and shall contain a breach of warranty
endorsement in favor of the Lender. The Lender may obtain such insurance if the
Obligors do not provide such insurance. The Obligors shall furnish to the Lender
proof satisfactory to the Lender of compliance with the provisions of this
Section 8. The Lender, and its assigns, are each hereby irrevocably appointed
attorneys-in-fact for the Obligors coupled with an interest in the Collateral to
endorse for any Obligor any checks, drafts or other instruments whatsoever
payable to such Obligor as proceeds or refunds for any such insurance and to
make claims of loss and to sign proofs of loss against any insurance company and
to receive all payments. The Obligors will pay any deductible portion of such
insurance. All risk of loss, damage, destruction or confiscation shall at all
times be with the Obligors.

Section 9. Each Obligor’s Possession. Until the existence of an Event of
Default, the Obligors may have possession of the Collateral and use it in any
lawful manner not inconsistent with this Agreement and the Loan Agreement. The
Lender may examine and inspect the Collateral, wherever located, at all
reasonable times, subject to the terms of the Loan Agreement. At its option, but
without assuming any obligation to do so, the Lender may discharge taxes, liens
or security interests, or other encumbrances levied or asserted against the
Collateral, may place and pay for insurance thereof, may order and pay for the
repair, maintenance and preservation thereof, and may pay any necessary filing
or recording fees. Amounts paid by the Lender under the preceding sentence shall
be added to the Secured Obligations, shall be secured by the Collateral and
shall be payable upon demand, together with interest at the rate computed as
provided in the Loan Agreement until paid in full. The Obligors shall at all
times keep the Collateral and any proceeds therefrom separate and distinct from
other property of the Obligors and shall keep accurate and complete records of
the Collateral and any such proceeds.

Section 10. Default. During the existence of an Event of Default, the Lender may
require the Obligors to assemble the Collateral and make it available to the
Lender at a place to be designated by the Lender which is reasonably convenient
to both parties. The requirements of the Texas Uniform Commercial Code for
reasonable notification to the Obligors of the time and place of any proposed
public sale of the Collateral or of the time after which any private sale or
other intended disposition is to be made shall be met if such notice is mailed,
postage prepaid, to each Obligor’s address, as shown herein, at least ten
(10) days before the time of the sale or disposition. The proceeds of any such
disposition shall be applied to pay the Secured Obligations in the manner
contemplated by the Loan Agreement. The Obligors shall be jointly and severally
liable for any deficiency after application of such proceeds, to the extent
permitted by law. If after the default by any Obligor, the Collateral is
returned to or recovered by the Lender, the Obligors agree the Lender may fly or
otherwise move the Collateral for demonstration or other purposes reasonably
related to a proposed public or private sale or other disposition of the
Collateral.

Section 11. Waiver of Default. No waiver by the Lender of any default or Event
of Default shall be effective unless in writing, nor operate as a waiver of any
other default or Event of Default or of the same default or Event of Default in
the future.

 

5



--------------------------------------------------------------------------------

Section 12. Restriction on Transfer or Liens. No Obligor will, without the prior
written consent of the Lender, sell or otherwise transfer or encumber the
Collateral, or any interest therein, or offer to do so or remove or attempt to
remove the Collateral from the United States of America (except in the normal
operation of each Obligor’s business or except as permitted under the Loan
Agreement). Except as permitted under the Loan Agreement, the Obligors will keep
the Collateral free from any adverse security interest, lien or encumbrance and
will not permit the Collateral to be attached or replevied.

Section 13. Taxes. The Obligors will promptly pay, when due, all taxes and
assessments upon the Collateral or upon its use or operation.

Section 14. Change of Address. The Obligors represent that their chief executive
office is at 2105 Citywest Blvd., Suite 500, Houston, Texas 77042-2838. The
Obligors agree that the location of such chief executive office shall not be
changed without ten (10) days’ prior written notice to the Lender.

Section 15. Governing Law; Service of Process; Waiver of Jury Trial.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS, EXCEPT THE RULES GOVERNING
CONFLICTS OF LAW.

(b) SUBMISSION TO JURISDICTION. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF TEXAS SITTING IN HARRIS COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE LOAN AGREEMENT OR ANY OTHER RELATED LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT, THE LOAN AGREEMENT OR IN ANY OTHER RELATED LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE LENDER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT OR ANY OTHER
RELATED LOAN DOCUMENT AGAINST ANY OBLIGOR OR ANY OTHER PERSON OR ENTITY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO

 

6



--------------------------------------------------------------------------------

THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE LOAN AGREEMENT OR ANY OTHER RELATED LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES HEREIN. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(e) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE LOAN AGREEMENT OR ANY OTHER RELATED LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
AGREEMENT AND THE OTHER RELATED LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 16. Attorneys’ Fees. In the event suit is brought by the Lender to
interpret, construe or enforce any term or provision of this Agreement, to
collect any money due thereunder, or to obtain any money damages or equitable
relief for breach of the Agreement, the Lender shall be entitled, in addition to
any other available remedy, for reimbursement of reasonable attorneys’ fees,
court costs, costs of investigation and related expenses.

Section 17. Enforceability. The unenforceability of any provision hereof shall
not affect the validity of any other provision hereof.

Section 18. Binding Agreement. All obligations of each Obligor hereunder shall
bind the heirs, legal representatives, successors and assigns of such Obligor.
The liabilities of the Obligors hereunder shall be joint and several. All rights
of the Lender and the holders of the Secured Obligations hereunder shall insure
to the benefit of their successor and assigns.

Section 19. Assignment. This Agreement shall be binding upon each Obligor, its
successors and assigns and shall inure, together with the rights and remedies of
the Lender and the holders of the Secured Obligations hereunder.

 

7



--------------------------------------------------------------------------------

Section 20. No Fiduciary Relationship. The granting of any power of attorney in
this Agreement shall not create any fiduciary obligations or relationship on the
part of the Lender for the benefit of any Obligor.

Section 21. Rights Cumulative. The rights, powers and remedies of Lender
hereunder shall be in addition to all rights, powers and remedies given by
statute, rule of law or any other Loan Document and are cumulative. The exercise
of any one or more of the rights, powers and remedies provided herein shall not
be construed as a waiver of any of the other rights, powers and remedies of
Lender. Furthermore, regardless of whether or not the Uniform Commercial Code is
in effect in the jurisdiction where such rights, powers and remedies are
asserted, Lender shall have the rights, powers and remedies of a secured party
under the Uniform Commercial Code, as amended from time to time.

Section 22. Written Changes Only. No term or provision of this Agreement may be
changed or waived orally, but only by an instrument in writing signed by both
parties hereto.

Section 23. Notices. All notices and other communications hereunder shall be in
writing and shall be mailed by first-class mail, postage prepaid, sent via
recognized overnight courier service, or sent by telecopier, addressed if to the
Lender, as the following addresses:

Wells Fargo Bank, National Association

2500 Citywest Blvd., Suite 1100

Houston, Texas 77042

Attention: John L. Kallina

Telephone: (713) 273-8513

Telecopier: (713) 273-8530

With a copy to:

Winstead PC

1100 JPMorgan Chase Tower

600 Travis Street

Houston, Texas 77002

Attention: Nelson R. Block

Telephone: (713) 650-2746

Telecopier: (713) 650-2400

or at such other address for such purpose as the Lender shall have furnished to
Obligor in writing, or

 

8



--------------------------------------------------------------------------------

if to Obligor, at the following address:

Omega Protein Corporation

2105 Citywest Blvd., Suite 500

Houston, Texas 77042-2838

Attention: Robert W. Stockton

Telephone: (713) 940-6184

Telecopier: (713) 940-6122

With a copy to:

Porter & Hedges, LLP

1000 Main Street, Suite 3600

Houston, Texas 77001

Attention: William W. Wiggins, Jr.

Telephone: (713) 226-6627

Telecopier: (713) 226-6227

Section 24. Counterparts. This Agreement may be executed in multiple
counterparts, which taken together shall constitute one instrument and each of
which shall be considered an original for all purposes.

Section 25. Acceptance. This Agreement shall be deemed accepted by the Lender
upon its delivery by the Obligors on the Closing Date.

Section 26. Entire Agreement. THIS AGREEMENT, THE LOAN AGREEMENT AND THE OTHER
RELATED LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of page is blank. Signatures appear on following pages.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Obligors have caused this Agreement to be executed by
their respective officers as of the date set forth above.

 

OBLIGORS: OMEGA PROTEIN CORPORATION By:  

/s/ Robert W. Stockton

  Robert W. Stockton  

Executive Vice President and

Chief Financial Officer

OMEGA PROTEIN, INC. By:  

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer PROTEIN FINANCE COMPANY By:
 

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer OMEGA INTERNATIONAL
MARKETING COMPANY By:  

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer

 

10



--------------------------------------------------------------------------------

OMEGA INTERNATIONAL DISTRIBUTION COMPANY By:  

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer OMEGA SHIPYARD, INC. By:  

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer PROTEIN INDUSTRIES, INC. By:
 

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer

 

11